DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer readable storage device or storage disk” encompasses signals per se. A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.03(II). Accordingly, Claim 8 fails to recite statutory subject matter under 35 USC 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,320,797 in view of Graham et al. (US 2009/0138752).
The differences between the claims are bolded below.

Instant Application
U.S. Patent No. 11,320,797
1. An apparatus comprising: 
at least one memory; 
instructions; and 
processor circuitry to execute the instructions to:

virtualize a workstation for a process control system, the workstation virtualized using a first physical server in a server cluster of at least two servers; 

virtualize an input/output device for the process control system, the input/output device to run in a fault tolerant mode; 



cause the virtualized input/output device to interoperate with a virtual controller in communication with the workstation, the virtualized input/output device to be communicatively coupled to a field device in the process control system, the field device to receive a control signal from the virtual controller; 

provide a remote access user interface for the workstation, the remote access user interface including at least one of an operator interface, a diagnostics interface, or a configuration interface; and 

in response to a maintenance action initiated via the remote access user interface, cause migration of the workstation to a second physical server in the server cluster different than the first physical server, the workstation to maintain communication with the virtual controller during the migration.
1. A process control system, comprising: 





a server cluster including one or more at least two physical servers, the server cluster, when operating, providing: 


a virtual machine to implement a virtual workstation, the virtual workstation including an encapsulated application and an operating system within which the application is to be executed; 

a virtual controller to interoperate with the virtual workstation and to implement a process control strategy to control operations of one or more field devices within the process control system, the one or more field devices including at least one of a valve, a valve positioner, an actuator, a motor, or a sensor transmitter; and 

a virtual input/output device to interoperate with the virtual controller and coupled to the one or more field devices within the process control system, the virtual input/output device to be virtualized in a real-time operating system and run in a fault tolerant mode, the virtual input/output device to be migrated from a first physical server in the server cluster to a second physical server in the server cluster in response to a server failure without loss of data and without a communications interruption between the virtual input/output device and the virtual controller, the virtual input/output device to enable communications between the virtual controller and the one or more field devices using at least one of a 4-20 mA analog input signal, a 4-20 mA analog output signal, a 24 VDC discrete input signal, or a 24 VDC discrete output signal.

Claim 1 of patent ‘797 does not expressly teach at least one memory; instructions; and processor circuitry to execute the instructions to; and in response to a maintenance action initiated via the remote access user interface, cause migration of the workstation to a second physical server in the server cluster different than the first physical server.
	However, Graham teaches at least one memory; instructions; and processor circuitry to execute the instructions to ([0040] Systems for implementing such methods may further include one or more processors communicatively connected to one or more data sources and one or more program memories storing computer-readable instructions that, when executed by the one or more processors, cause the computer system to perform part or all of the system functions described above.); and in response to a maintenance action initiated via the remote access user interface, cause migration of the workstation to a second physical server in the server cluster different than the first physical server ([0037] The web based management portal allows for easy maintenance and installation of the fault tolerant system. A system administrator or other qualified supervisor may monitor and control the network environment through the portal from a monitor and control station. The system may detect a fault and notify the supervisor of the fault via email, text message, a pop-up window, alarm etc. The supervisor may then take the appropriate action in curing the default, migrating the application VMs to the second node, if necessary. Once the VMs have been migrated, without losing any process time, the supervisor may take appropriate action to remedy the fault, either by selectively repairing the resource that created the fault, or by a system restart on the failed node. [0032] The system manager 106 may utilize the virtualization software live migration techniques to transfer the application virtual machines to the second node without interrupting the processing applications; [0038] The fault may require the policy engine to initiate the live migration of the VMs to the second node in order to maintain network connectivity. As described above, this may be executed using live-migration techniques in which neither the application VMs, nor the customer applications within the applications VMs are running are aware of the fault or migration.).
It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Graham of a fault tolerant system performing live VM migration among servers of a cluster per maintenance request with the teachings of patent ‘797. The modification would have been motivated the desire of ensuring redundancy/high availability. 
Regarding claims 8 and 15, they are independent claims having similar limitations as claim 1 above. Therefore, they are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer (US 2010/0154051 A1) in further view of Graham et al. (US 2009/0138752).

Regarding claim 1, Bauer teaches An apparatus comprising: 
at least one memory ([0041] random access memory); 
instructions ([0041] instructions); and 
processor circuitry to execute the instructions ([0041] a processor will receive instructions and data from a read only memory or a random access memory or both) to:
virtualize a workstation for a process control system ([0003] control operations; [0014] controlling a machine using control computers implemented in virtual machines; [0015]: Virtual computers, also known as virtual machines (“VMs”), can be operated in an isolated environment under the control of a virtualization program. Examples of virtualization programs include but are not limited to VMware® Server™, VMware® Workstation, Microsoft® Virtual Server and Microsoft® Virtual PC; [0016]: A virtual computer functions similar to a physical computer. That is to say, the guest operating system and applications on a virtual computer perform in a similar manner as they would on a physical computer and users do not experience any substantial differences operating a virtual computer in comparison with operating a physical computer; ¶ [0026]: Machine operating software, software that provides remote access to the machine 2; ¶ [0032]: One virtual computer 10 a, designated by VM1 in FIG. 2, is operated with a first operating system, e.g., Windows XP®… The other virtual computer, designated by VM2 in FIG. 2, can be operated with a second operating system, e.g., Windows NT4.0®), the workstation virtualized using a first physical server (¶ [0026]: server 4); 
virtualize an input/output device for the process control system (Fig. 2, VMs 10, Virtualized network gateway (i.e., virtual i/o) or network card 11b, machine 2); 
cause the virtualized input/output device to interoperate with a virtual controller in communication with the workstation (¶ [0003]: In general, a control computer for a machine may be, for example, an operating computer that is separate from the machine or integrated as part of the machine itself (e.g., using programmable logic controllers and/or numerical control (NC)); ¶ [0014]: the control computer includes several virtual computers on which the same or different applications are executed… Each of the virtual computers can run different operating systems; ¶ [0015]: Virtual computers, also known as virtual machines (“VMs”), can be operated in an isolated environment under the control of a virtualization program. Examples of virtualization programs include but are not limited to VMware® Server™, VMware® Workstation, Microsoft® Virtual Server and Microsoft® Virtual PC), the virtualized input/output device to be communicatively coupled to a field device in the process control system, the field device to receive a control signal from the virtual controller ([0031]: FIG. 2 shows an example of the operating computer 3 for the machine 2 (e.g., a machine tool or laser), on which the machine operating software and, if necessary, further application software are operated. The operating computer 3 is designed as a host computer 9 with two virtual computers 10 a, 10 b and has a first physical or virtualized network gateway or network card 11 a for connection to a service computer 12 or a service portal 13 and a second physical or virtualized network gateway or network card 11 b for connection to the machine 2; [0003]: The PLC can be responsible for controlling sensors and/or actuators in the machine that are used in a machining process); 
provide a remote access user interface for the workstation, the remote access user interface including at least one of an operator interface, a diagnostics interface ([0002]: an apparatus for controlling a machine, in which the apparatus includes a machine-sided control computer and a system for remotely communicating between a service computer or service portal and the machine; [0015]: Virtual computers, also known as virtual machines (“VMs”), can be operated in an isolated environment under the control of a virtualization program. Examples of virtualization programs include but are not limited to VMware® Server™, VMware® Workstation, Microsoft® Virtual Server and Microsoft® Virtual PC. [0011] The parameters associated with the actuators of a machine (e.g., distance of a laser head to a metal to be machined, laser power, cutting gas pressure) can be set by the control computer. Also, sensor data, or error messages from sensors and actuators can be read out by the control computer for analysis of the process, to detect the need for items including, for example, maintenance, repair, or refilling of consumables.), or a configuration interface.

Bauer does not expressly teach a first physical server in a server cluster of at least two servers;
the input/output device to run in a fault tolerant mode; and 
in response to a maintenance action initiated via the remote access user interface, cause migration of the workstation to a second physical server in the server cluster different than the first physical server, the workstation to maintain communication with the virtual controller during the migration.
However, Graham teaches a first physical server in a server cluster of at least two servers (Abstract: a cluster environment; [0026] Often network and computing resources must be spread across a number of physical hardware servers in order to accommodate the vast amount of data processing and the burden of daily operations.);
the input/output device to run in a fault tolerant mode ([0027] virtualization may also be implemented to create a fault tolerant, high-availability network solution that is cost effective and easily maintained. Turning now to FIG. 2, a fault tolerant system 20 in accordance with one embodiment of the invention is depicted.; [0040-42]; [0028] fault tolerant system; wherein the fault tolerant system reasonably encompasses fault tolerant input/output devices); and 
in response to a maintenance action initiated via the remote access user interface, cause migration of the workstation to a second physical server in the server cluster different than the first physical server, the workstation to maintain communication with the virtual controller during the migration ([0037] The web based management portal allows for easy maintenance and installation of the fault tolerant system. A system administrator or other qualified supervisor may monitor and control the network environment through the portal from a monitor and control station. The system may detect a fault and notify the supervisor of the fault via email, text message, a pop-up window, alarm etc. The supervisor may then take the appropriate action in curing the default, migrating the application VMs to the second node, if necessary. Once the VMs have been migrated, without losing any process time, the supervisor may take appropriate action to remedy the fault, either by selectively repairing the resource that created the fault, or by a system restart on the failed node. [0032] The system manager 106 may utilize the virtualization software live migration techniques to transfer the application virtual machines to the second node without interrupting the processing applications; [0038] The fault may require the policy engine to initiate the live migration of the VMs to the second node in order to maintain network connectivity. As described above, this may be executed using live-migration techniques in which neither the application VMs, nor the customer applications within the applications VMs are running are aware of the fault or migration.).

It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Graham of a fault tolerant system performing live VM migration among servers of a cluster per maintenance request with the VMs used for field device control as taught by Bauer. The modification would have been motivated the desire of ensuring redundancy/high availability. 

Regarding claim 2, Graham teaches wherein the processor circuitry is to execute the instructions to migrate the workstation without loss of data and without a communications interruption between the workstation and the virtual controller ([0037] The web based management portal allows for easy maintenance and installation of the fault tolerant system. A system administrator or other qualified supervisor may monitor and control the network environment through the portal from a monitor and control station. The system may detect a fault and notify the supervisor of the fault via email, text message, a pop-up window, alarm etc. The supervisor may then take the appropriate action in curing the default, migrating the application VMs to the second node, if necessary. Once the VMs have been migrated, without losing any process time, the supervisor may take appropriate action to remedy the fault, either by selectively repairing the resource that created the fault, or by a system restart on the failed node. [0032] The system manager 106 may utilize the virtualization software live migration techniques to transfer the application virtual machines to the second node without interrupting the processing applications; [0038] The fault may require the policy engine to initiate the live migration of the VMs to the second node in order to maintain network connectivity. As described above, this may be executed using live-migration techniques in which neither the application VMs, nor the customer applications within the applications VMs are running are aware of the fault or migration.).

Regarding claim 3, Graham teaches wherein the processor circuitry is to execute the instructions to cause the migration of the workstation via a redundant back plane that includes a virtualized switch ([0044] traffic is re-routed immediately through the tunnel with no downtime. Following establishment of the tunnel, link level broadcast messages are sent using the MAC address of the application virtual machines to cause forwarding tables in external switches to be updated such that packets destined for the application virtual machines are forwarded to the NIC 113 on the second processor system 101.).

Regarding claim 6, Bauer teaches wherein the field device corresponds to at least one of a valve, a valve positioner, an actuator, a motor, or a sensor transmitter (¶ [0003]: The PLC can be responsible for controlling sensors and/or actuators in the machine that are used in a machining process. Sensors can detect, e.g., the distance of a laser head to the metal to be machined, the laser power, or punch pressure, whereas the actuators are controlled, e.g., to keep a constant distance between laser head and metal or constant laser power. The NC interprets an NC program to drive the machine's axes (e.g., laser axes or axes associated with a work product holder) with precise paths, speeds or order in addition to turning on or off machine components).

Regarding claim 8, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 9, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 10, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Graham, as applied to claim 1, in further view of Mehta et al. (US 2009/0112335 A1).

Regarding claim 4, Bauer teaches a control signal ([0003]: The PLC can be responsible for controlling sensors and/or actuators in the machine that are used in a machining process) but does not expressly teach wherein the control signal includes at least one of a 4-20 mA analog input signal, a 4-20 mA analog output signal, a 24 VDC discrete input signal, or a 24 VDC discrete output signal.
However, Mehta teaches wherein the control signal includes at least one of a 4-20 mA analog input signal, a 4-20 mA analog output signal, a 24 VDC discrete input signal, or a 24 VDC discrete output signal  (¶ [0031]: The field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,… In the embodiment illustrated in FIG. 1, the field devices 15-18 are standard 4-20 ma devices that communicate over analog lines to the I/O card 26 while the field devices 19-22 are smart devices, such as Fieldbus field devices, that communicate over a digital bus to the I/O card 28 using Fieldbus protocol communications. Of course, the field devices 15-22 could conform to any other desired standard(s) or protocols, including any standards or protocols developed in the future; ¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Mehta with the teachings of Bauer and Graham to utilize standard 4-20ma analog signals to communicated with the sensors and actuators as taught by Bauer. The modification would have been motivated by combining prior art elements according to known methods to yield predictable results.

Regarding claim 11, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Graham, as applied to claim 1, in further view of Yahalom et al. (US 2009/0172666 A1).

Regarding claim 5, Bauer teaches wherein the processor circuitry is to execute the instructions to: 
provide the remote access user interface via a remote desktop service (¶ [0002]: an apparatus for controlling a machine, in which the apparatus includes a machine-sided control computer and a system for remotely communicating between a service computer or service portal and the machine; ¶ [0015]: Virtual computers, also known as virtual machines (“VMs”), can be operated in an isolated environment under the control of a virtualization program. Examples of virtualization programs include but are not limited to VMware® Server™, VMware® Workstation, Microsoft® Virtual Server and Microsoft® Virtual PC.) but neither Bauer nor Graham expressly teach that stores user information on a storage area network and cause transmission of data from the workstation to the storage area network.
However, Yahalom teaches that stores user information on a storage area network and cause transmission of data from the workstation to the storage area network (¶ [0005]; ¶ [0056]: Each storage network component e.g. a virtual machine 266 on host 204, or switch 222, or host 210, or application 260, in SAN 200 also has an internal state. The internal state of each storage network environment component at each point of time contains values for various execution state variables).
It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Yahalom with the teachings of Bauer and Graham to use Storage Area Networks. The modification would have been motivated by the desire of maximizing resource utilization by placing many VMs per physical servers with access to a storage area network (See Yahalom’s background).

Regarding claim 12, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Claims 7, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Graham, as applied to claim 1, in further view of Cota-Robles et al. (US 2003/0037089 A1).

Regarding claim 7, Bauer teaches wherein the processor circuitry is to execute the instructions ([0041]: computer program instructions) to launch guest operating systems corresponding to ones of the workstation ([0014] Each of the virtual computers can run different operating systems. [0015]: Virtual computers, also known as virtual machines (“VMs”), can be operated in an isolated environment under the control of a virtualization program. Examples of virtualization programs include but are not limited to VMware® Server™, VMware® Workstation, Microsoft® Virtual Server and Microsoft® Virtual PC), the virtual controller ([0003]: The PLC can be responsible for controlling sensors and/or actuators in the machine that are used in a machining process), and the virtualized input/output device (Fig. 2, VMs 10, Virtualized network gateway (i.e., virtual i/o) or network card 11b, machine 2). 
	Bauer nor Graham expressly teach at least one of the guest operating systems being a real-time operating system.
	However, Cota-Robles teaches at least one of the guest operating systems being a real-time operating system ([0029] a VM executing a real-time guest OS).
It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Cota-Robles with the teachings of Bauer and Graham to use RTOS. The modification would have been motivated by the desire of ensuring data computations are completed by a predetermined time. (See at least [0006])

Regarding claim 14, it is a media/product type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a method type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195